Title: Archibald Stuart to Thomas Jefferson, 28 January 1820
From: Stuart, Archibald
To: Jefferson, Thomas


					
						Dear Sir
						
							Staunton
							28th Jany 20—
						
					
					I have signed & now inclose you a Copy of Genl Casciuzko’s Will—I am happy to learn The Legislature have it in their power to aid the University without imposing any new burthens upon The people: It is too much the Character of that body to commence their Undertakeings upon a large scale to promise liberally & perform badly—I trust however That the Character & Importance of this Institution will exempt it from that Course—you have said nothing in your note respecting your health, If you knew the deep interest we feel in that subject you would not fail to gratify us whenever an Opportunity offered—
					
						I remain Dr Sir yours most affectionately
						
							Archd Stuart
						
					
				